Case 1:19-cv-00604-LEK-WRP Document 124 Filed 11/23/20 Page 1 of 2                  PageID #:
                                  1525
                                 MINUTE ORDER



  CASE NUMBER:            CIVIL NO. 19-00604 LEK-WRP
  CASE NAME:              in re: Fish N Dive LLC et al.,


        JUDGE:      Leslie E. Kobayashi           DATE:             11/23/2020


 COURT ACTION: EO: COURT ORDER: 1) GRANTING IN PART AND DENYING
 IN PART CLAIMANTS’-IN-LIMITATION EMERGENCY EX PARTE MOTION TO
 DELAY ENTRY OF JUDGMENT AND TO SHORTEN TIME FOR HEARING ON
 CLAIMANTS’-IN-LIMITATION MOTION TO VACATE STAY; AND 2) ISSUING
 NONHEARING BRIEFING DEADLINES FOR THE MOTION TO VACATE STAY

         On July 23, 2020, Claimants-in-Limitation James A. Liotta, as Personal
 Representative of the Estate of T.T., deceased; Tsogt Natsagdorj, individually and as next
 friend of K.T., a minor; and Enkhsuvd Batbold (“Tsogt Claimants”) filed their Motion to
 Dismiss or for Summary Judgment for Failure by Plaintiffs-in Limitation to File Action
 Within Six Months of Receiving Notice of a Claim (“Motion”). [Dkt. no. 101.] On
 November 6, 2020, an order was issued denying the portion of the Motion seeking
 dismissal, but granting the portion of the Motion seeking summary judgment (“11/6/20
 Order”). [Dkt. no. 116.] The 11/6/20 Order directed the Clerk’s Office to enter final
 judgment on November 23, 2020, unless a timely motion for reconsideration was filed.
 [Id. at 22.]

         No motion for reconsideration of the 11/6/20 Order was filed. However, on
 November 20, 2020, the Tsogt Claimants filed: a Motion to Vacate Stay; and an ex parte
 motion to delay the entry of judgment until the Motion to Vacate Stay is resolved (“Ex
 Parte Motion”). [Dkt. nos. 121, 122.] The Ex Parte Motion also asks this Court to
 shorten time for the hearing on the Motion to Vacate Stay. On November 23, 2020,
 Plaintiffs-in-Limitation Fish N Dive LLC, Honu Group LLC, Honu Watersports LLC,
 and Matthew J. Zimmerman filed an opposition to the Ex Parte Motion. [Dkt. no. 123.]
 This Court finds that both the Ex Parte Motion and the Motion to Vacate Stay are suitable
 for disposition without a hearing, pursuant to Local Rule 7.1(c).

        The Court also finds that the Ex Parte Motion fails to establish good cause to
 shorten time for the consideration of the Motion to Vacate Stay. The Ex Parte Motion is
 therefore DENIED as to the Tsogt Claimants’ request for an expedited briefing schedule
 and hearing on the Motion to Vacate Stay. The Motion to Vacate Stay will be decided
 without a hearing, and the briefing schedule will be as follows:
Case 1:19-cv-00604-LEK-WRP Document 124 Filed 11/23/20 Page 2 of 2                  PageID #:
                                  1526
       -any memorandum in opposition to the Motion to Vacate Stay must be filed by
       December 7, 2020; and

       -if the Tsogt Claimants choose to file an optional reply in support of the Motion to
       Vacate Stay, they must do so by December 21, 2020.

 The Motion to Vacate Stay will be taken under advisement thereafter.

         The Ex Parte Motion is GRANTED insofar as the Clerk’s Office is DIRECTED
 not to enter final judgment on November 23, 2020. Final judgment shall be entered when
 directed by this Court in its order ruling on the Motion to Vacate Stay.

       IT IS SO ORDERED.

 Submitted by: Agalelei Elkington, Courtroom Manager
